636 S.E.2d 813 (2006)
STATE of North Carolina
v.
Thomas Lloyd BROWN.
No. 437P06.
Supreme Court of North Carolina.
October 5, 2006.
Thomas Lloyd Brown, Pro Se.
Kathleen U. Baldwin, Assistant Attorney General, Kristy M. Newton, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 18th day of August 2006 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 5th day of October 2006."